United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 15-1017
Issued: September 19, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On April 2, 2015 appellant, through counsel, filed a timely appeal from a
December 5, 2014 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained a
recurrence of disability on January 6, 2014.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation
2

5 U.S.C. §§ 8101-8193.

On appeal counsel asserts that appellant sustained a recurrence of disability because the
accepted conditions worsened and the employing establishment withdrew limited-duty work.
FACTUAL HISTORY
On September 5, 2013 appellant, then a 62-year-old mail handler, filed an occupational
disease claim alleging that in July 2013 her duties aggravated bilateral arm and hand conditions.
She did not stop work. OWCP adjudicated the claim under file number xxxxxx907.3 In an
October 24, 2013 report, Dr. Scott M. Fried, a Board-certified osteopath specializing in
orthopedic and hand surgery, referenced case number xxxxxx451. He stated that appellant’s left
wrist and hands continued to hurt, especially at work, where she was working full duty.
Dr. Fried advised that left wrist physical examination demonstrated tenderness and a positive
Phalen’s test. Fisting was good. Dr. Fried diagnosed bilateral de Quervain’s tenosynovitis;
bilateral osteoarthritis of the carpometacarpal joint of the thumb, bilateral wrist TFCC wrist
tears; radioulnar joint injury of the left wrist; lunotriquetral ligament injury of the right wrist;
scapholunate ligament injury of the left wrist; status post bilateral median nerve carpal tunnel
decompression with tenosynovectomy; overuse syndrome; and bilateral median, radial and
carpal tunnel neuropathy, all of which were secondary to work activities. He advised that
appellant could not perform regular work duties.
On December 2, 2013 OWCP accepted the present claim for bilateral radial styloid
(de Quervain’s) tenosynovitis and bilateral localized, primary osteoarthritis of the hand.
In a disability slip dated January 2, 2014, Dr. Fried advised that appellant was under his
care for work-related injuries. He found that she could not perform repetitive grasping, gripping,
keying, or machinery activities, and could not lift over four pounds. Dr. Fried referred her for a
work capacity evaluation.4 On an appended handwritten note dated January 6, 2014, an
employing establishment supervisor related that she met with appellant and a union
representative. She informed appellant that there was no work available that met the physical
limitations provided and that appellant could request light duty.
On January 17, 2014 appellant filed a recurrence claim (Form CA-2a), stating that she
sustained a recurrence of disability on January 6, 2014 when she was told that the employing
establishment had no work available within her restrictions.
In a report dated January 30, 2014, Dr. Fried noted appellant’s complaint that her left
wrist was worsening. He provided physical examination findings of swelling in the left ulnar
wrist and provided left wrist range of motion findings. Dr. Fried reiterated his diagnoses,
concluded that all conditions were work related, and advised that appellant could not return to
regular work duties.
3

The record indicates that appellant has several other claims. Under file number xxxxxx600, OWCP accepted
bilateral carpal tunnel syndrome and aggravation of a tear of the triangular fibrocartilage (TFCC) on the right.
Under that claim, in a decision dated January 10, 2013, the Board found that a conflict in medical evidence existed
regarding the degree of impairment of appellant’s upper extremities and remanded the case to OWCP for referral to
an impartial specialist. Docket No. 12-1270 (issued January 10, 2013). File number xxxxxx451 was accepted for a
left wrist sprain that occurred on April 21, 2001. These other claims are not presently before the Board.
4

A work capacity evaluation dated January 2, 2014 is not found in the case record.

2

On March 19, 2014 OWCP informed appellant of the type of evidence needed to support
her recurrence claim.
In treatment notes dated February 10, March 27, May 8, and June 30, 2014, Dr. Fried
noted that appellant was not working and continued to have symptoms in both thumbs and radial
wrist. He provided physical examination findings of left wrist dysesthesias, limited bilateral
wrist and carpometacarpal (CMC) joint range of motion. Dr. Fried reiterated his diagnoses and
advised that she remained disabled due to “noted and documented” injuries.
By decision dated June 4, 2014, OWCP denied appellant’s recurrence claim because the
medical evidence of record was insufficient to establish how the accepted conditions had caused
the claimed disability on January 6, 2014.
Appellant, through counsel, timely requested a hearing. In a June 30, 2014 report,
Dr. Fried stated that appellant had continued symptoms in bilateral wrists and hands, more
significant on the left. He noted negative Phalen’s and Tinel’s tests and good wrist range of
motion. Dr. Fried reiterated his diagnoses and advised that appellant was treated with therapy
and medication. He recommended a carpal tunnel help book and indicated that appellant
continued to be disabled from work due to “noted and documented injuries.”
At the hearing, held on October 20, 2014, appellant testified that she had bilateral hand
surgery in the past, but had returned to work. She described her job duties in 2013, stating that
additional hand problems began that June. Appellant stated that she had to stop work in
January 2014 because the employing establishment had no jobs available within the restrictions
provided by Dr. Fried and had that she not returned to work. She stated that she had retired from
the employing establishment and had a part-time job at Costco. Counsel noted that appellant had
a separate claim, adjudicated under file number xxxxxx600, that was accepted for bilateral carpal
tunnel syndrome and right TFCC tear.5 He asserted that because the employing establishment
did not have work within her medical restrictions, a recurrence had clearly been established.
In an October 30, 2014 treatment note, Dr. Fried reported that appellant’s bilateral hand
and wrist symptoms continued. He reiterated his diagnoses and indicated that appellant could
not return to her usual job, noting that she had retired on October 1, 2014, and continued parttime work at Costco.
In a November 10, 2014 statement, appellant maintained that she could not think straight
and had poor short-term memory due to an employment-related concussion that she had in 2007.
She stated that she continued to work full duty because she needed the money and would not
have continued working if she had known that it would injure her hands.
By decision dated December 5, 2014, an OWCP hearing representative affirmed the
June 4, 2014 decision. He found the reports of Dr. Fried to be of insufficient rationale because
the physician did not explain how the accepted conditions of thumb arthritis or radial styloid
tenosynovitis worsened in January 2014 such that appellant could not perform regular duties.

5

Supra note 2.

3

LEGAL PRECEDENT
A recurrence of disability means “an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which had resulted from a
previous injury or illness without an intervening injury or new exposure to the work environment
that caused the illness.”6 An individual person who claims a recurrence of disability due to an
accepted employment-related injury has the burden of establishing by the weight of the substantial,
reliable, and probative evidence that the disability for which she claims compensation is causally
related to the accepted injury. This burden of proof requires that an employee furnish medical
evidence from a physician who, on the basis of a complete and accurate factual and medical
history, concludes that the disabling condition is causally related to the employment injury and
supports that conclusion with sound medical reasoning.7 Where no such rationale is present,
medical evidence is of diminished probative value.8
ANALYSIS
The Board finds that appellant has not established a recurrence of disability on January 6,
2014 under this claim, adjudicated by OWCP under file number xxxxxx907. Under this claim
OWCP had accepted that appellant sustained bilateral radial styloid (de Quervain’s)
tenosynovitis and bilateral localized, primary osteoarthritis of the hand.
In support of her recurrence claim, appellant submitted reports dated January 2 and 6,
February 10, March 27, May 8, June 30, and October 30, 2014 in which Dr. Fried noted her
complaints and described physical examination findings, especially with regard to her left wrist
and hand. Dr. Fried listed numerous diagnoses which he advised were work-related and
indicated that she was off work due to “noted and documented injuries.” However, he did not
specifically relate appellant’s claimed recurrence of disability to the conditions accepted in this
case.
A physician’s opinion on causal relationship between a claimant’s disability and an
employment injury is not dispositive simply because it is rendered by a physician. To be of
probative value, the physician must provide rationale for the opinion reached.9 Without medical
reasoning showing that the conclusion reached is sound, logical, and rational, a medical opinion
is of diminished probative value.10 As Dr. Fried did not specifically discuss how the accepted
conditions in this case caused appellant’s disability from work beginning January 6, 2014, his
opinion is of insufficient probative value to meet her burden of proof.
An individual who claims a recurrence of disability due to an accepted employment-related
injury has the burden of establishing by the weight of the substantial, reliable, and probative
evidence that the disability for which he or she claims compensation is causally related to the
6

20 C.F.R. § 10.5(x); R.S., 58 ECAB 362 (2007).

7

S.S., 59 ECAB 315 (2008).

8

See Ronald C. Hand, 49 ECAB 113 (1997).

9

Thaddeus J. Spevack, 53 ECAB 474 (2002).

10

See E.A., 58 ECAB 677 (2007).

4

accepted injury.11 In the case at hand, appellant did not submit sufficient evidence to show that
the claimed recurrence and disability were causally related to the bilateral radial styloid
tenosynovitis and bilateral localized primary osteoarthritis of the hand.
Counsel asserts that wage-loss compensation should be paid because the employing
establishment withdrew limited-duty work. The record indicates that appellant did not stop work
due to the accepted condition which is the subject of this claim and that the duty restrictions
placed on her by Dr. Fried were not due to the accepted injury in the present claim.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant failed to establish a recurrence of disability on
January 6, 2014.
ORDER
IT IS HEREBY ORDERED THAT the December 5, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 19, 2016
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

11

Supra note 7.

5

